PER CURIAM.
Appellant, Maria Garcia, appeals from a non-final order finding entitlement to costs and attorney fees, pursuant to section 744.331(7)(c), Florida Statutes (2010). Because the order, however, does not determine the amount of such fees or costs, the order is a non-final, non-appealable order. See De La Espriella, v. Costco Wholesale Corp., 970 So.2d 836 (Fla. 3d DCA 2007); Lasco Enters., Inc. v. Kohlbrand, 819 So.2d 821, 827 (Fla. 5th DCA 2002); Gonzalez Eng’g, Inc. v. Miami Pump & Supply Co., 641 So.2d 474 (Fla. 3d DCA 1994). Indeed, the order appealed reserves jurisdiction to determine the amount at a future hearing. We, therefore, dismiss the appeal for lack of jurisdiction.
Appeal dismissed.